In a criminal action, the defendant appeals to this court *1004from a judgment of the Criminal Court of the City of New York, Kings County (erroneously described in the notice ojf appeal as the “ Special Sessions Court of Kings County”), rendered November 9, 1962, convicting him and imposing sentence. The appeal was erroneously taken to this court. The Appellate Term of the Supreme Court in the Second; Judicial Department is presently vested with the jurisdiction of appeals from; the Criminal Court of the City of New York, Kings County. The appeal is,: therefore, transferred to said Appellate Term of the Supreme Court (see N. Y. Const., art. VI, § 5, subd. b; § 8, subd. d; Second Dept., Order No. 47,! July 12, 1962). Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.